Willson, Judge.
This conviction was obtained upon the uncorroborated testimony o£ witnesses who were accomplices in the offense charged against the defendant. Their testimony as to defendant’s guilt was not only not corroborated, but it was contradicted by the other evidence in the case. On the trial the defendant requested the court to instruct the jury as follows:
“1. A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed, and the corroboration is not sufficient if it merely shows the commission of the offense.
“ 2. ¡Nor can one' or more accomplices corroborate each other, but the evidence must be from some other source.
“ 3. An accomplice, in the sense used in the foregoing, means any one connected with the crime committed, either as principal or otherwise.”
These instructions were refused by the court, and the defendant excepted and saved his bill of exception. It was error to refuse these requested instructions, and for such error the judgment must be reversed. (Winn v. The State, 15 Texas Ct. App., 169; Powell v. The State, Id., 441; Dunn v. The State, Id., 560.)
The judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered January 28, 1885.]